DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Inoue et al. (Pub. No.: US 2004/0174130 A1).  Inoue teaches the aspect of a number of times a tool is used as the parameter or recognizing the current extent of tool wear.  The count is incremented by “1” each time the tool is mounted onto the spindle through tool exchange.  The count of the integrating register for the current extent of tool wear is incremented by “1” each time a machining program is executed, in regard to all tools used in the machining program. When the duration of cutting by a tool is used as the parameter for recognizing the current extent of tool wear, the measured duration of cutting is integrated and stored in the integrating register for the current extent of tool wear of the tool. Similarly, when the distance of cutting by a tool is used as the parameter for recognizing the current extent of tool wear, the measured distance of cutting is integrated and stored in the integrating register for the current extent of tool wear of the tool.
In regards to claims 1, 15 and 20; Inoue taken either individually or in combination with other prior art fails to teach or render obvious a system, method and machine for tracking usage of a work implement, comprising: a wireless transmitter disposed on the work implement 
wherein the controller is further configured to sequentially operate in a standard power mode and in a low power mode, in the low power mode, power to at least one of the movement characteristic sensor and the wireless transmitter is terminated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663